Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00263-CV

                                    Kimberly BROOKS,
                                        Appellant

                                             v.

                                     Shawn BROOKS,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-17320
                         Honorable Richard Price, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee, Shawn Brooks, recover his costs of this appeal from
appellant, Kimberly Brooks.

       SIGNED May 7, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice